Citation Nr: 1829421	
Decision Date: 06/07/18    Archive Date: 06/27/18

DOCKET NO.  00-06 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for bilateral residuals of traumatic optic neuropathy, for the period from April 15, 1998 through January 17, 2006.

2.  Entitlement to a rating in excess of 70 percent for bilateral residuals of traumatic optic neuropathy, from January 18, 2006.

3.  Entitlement to service connection for an acquired psychiatric disability (to include posttraumatic stress disorder (PTSD), depression, anxiety disorder not otherwise specified (NOS), and psychosis), to include as secondary to service-connected bilateral residuals of traumatic optic neuropathy.

4.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected hemorrhoids and/or bilateral residuals of traumatic optic neuropathy.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to December 1956.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 1999 rating decision in which the RO granted service connection and assigned an initial 10 percent rating for residuals of traumatic optic neuropathy, right eye, effective August 1, 1995; as well as granted service connection for residuals of traumatic optic neuropathy, left eye, and assigned a 50 percent rating for residuals of traumatic optic neuropathy, both eyes (claimed as bilateral eye condition), effective April 15, 1998.  In November 1999, the Veteran filed a notice of disagreement (NOD) with the assigned effective date and disability ratings.  A statement of the case (SOC) was issued in January 2000, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2000.

In February 2001, a Deputy Vice Chairman of the Board granted the motion of the Veteran's former representative to advance this appeal on the Board's docket.  See 38 U.S.C. § 7107 (a)(2)(C) (2012) and 38 C.F.R. § 20.900 (c) (2017).
In March 2001, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record.

In a March 2001 decision, the Board assigned an effective date of October 26, 1994, for the award of service connection for the residuals of traumatic optic neuropathy, right eye, and remanded to the RO the claims for a higher initial rating for the Veteran's residuals of traumatic optic neuropathy, right eye; and for a rating in excess of 50 percent for the bilateral residuals of optic neuropathy, from April 15, 1998.  Those claims were remanded for further development, to include obtaining outstanding VA treatment records, and arranging for the Veteran to undergo a VA examination to obtain medical information as to the severity of his residuals of traumatic optic neuropathy.  The RO attempted to complete the requested actions.

In July 2004, the RO proposed to reduce the rating for the Veteran's residuals of traumatic optic neuropathy from 50 percent to 0 percent (noncompensable) and continued to deny the remaining claims (as reflected in a September 2004 supplemental SOC (SSOC)).  In August 2004, the Veteran filed an NOD with the proposed reduction.  

In October 2004, the Veteran testified during a RO hearing before a hearing officer; a transcript of that hearing is of record.  In November 2004, the RO issued an SSOC on the matters then on appeal, along with the matter of the proposed reduction.

In a November 2004 rating decision, the RO effectuated the reduction in the rating for bilateral residuals of traumatic optic neuropathy from 50 percent to noncompensable, effective February 1, 2005.  Later in February 2005, the Veteran's former representative filed a substantive appeal with the reduction in rating.

In September 2005, the Board denied the Veteran an initial rating in excess of 10 percent for the residuals of traumatic optic neuropathy, right eye, for the period from October 26, 1994, to April 14, 1998; restored the 50 percent rating for bilateral residuals of traumatic optic neuropathy, from February 1, 2005; and remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, the matter of a rating in excess of 50 percent for the bilateral residuals of traumatic optic neuropathy, from April 15, 1998, for further development, to include obtaining any outstanding VA treatment records, and arranging for the Veteran to undergo a VA examination to determine the severity of his bilateral eye disability.  After accomplishing further development, in July 2006, the RO increased the Veteran's rating for the bilateral residuals of traumatic optic neuropathy to 70 percent, effective March 30, 2006, but continued the denial of a rating in excess of 50 percent for the period from April 15, 1998 to March 29, 2006.

In December 2006, the Board granted a 70 percent rating for the Veteran's service-connected bilateral residuals of traumatic optic neuropathy from January 18, 2006, but denied a rating in excess of 50 percent during the period from April 15, 1998 through January 17, 2006.  In January 2007, the Veteran filed a motion for reconsideration of the December 2006 Board decision.  In April 2007, a Deputy Vice Chairman of the Board denied the Veteran's motion for reconsideration.  See 38 U.S.C. §§ 7103, 7104 (2012) and 38 C.F.R. §§ 20.1000, 20.1001 (2017). 

The Veteran appealed the December 2006 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2008, the Court granted the parties' joint motion for partial remand, vacating those portions of the December 2006 decision in which the Board denied a rating in excess of 50 percent for the bilateral residuals of traumatic optic neuropathy for the period from April 15, 1998 through January 17, 2006, and denied a rating in excess of 70 percent as of January 18, 2006, and returned those matters to the Board for further proceedings consistent with the joint motion.

In October 2008, the Board remanded the claims remaining on appeal to the RO, via the AMC, for further action, to include additional development of the evidence. After undertaking additional development, the RO/AMC continued to deny the claims (as reflected in a March 2011 SSOC)) and returned these matters to the Board for further appellate consideration.

In June 2009 and June 2010, while the matters on appeal were in remand status, the RO issued rating decisions which, inter alia, denied service connection for an acquired psychiatric disability, to include PTSD and depression.  In June 2010, the Veteran filed an NOD.  An SOC was issued in March 2011, and the Veteran filed a substantive appeal later that month.

In June 2011, the Board recharacterized the appeal as encompassing a claim for a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16 (b) (2017), and remanded the matters then on appeal-including the Veteran's claim for service connection for an acquired psychiatric disability, to include PTSD and depression-to the RO for further action, to include additional development of the evidence.  After undertaking additional development, the RO continued to deny the claims (as reflected in a June 2013 SSOC)) and returned these matters to the Board for further appellate consideration.

In June 2012, while the matters on appeal were in remand status, the RO issued a rating decision in which it, inter alia, denied service connection for diabetes mellitus, to include as secondary to service-connected hemorrhoids and bilateral residuals of traumatic optic neuropathy.  In May 2013, the Veteran filed an NOD. An SOC was issued in October 2013, and the Veteran filed a substantive appeal in December 2013.

In February 2014 and, again, in March 2017, the Board remanded the remaining claims on appeal to the agency of original jurisdiction (AOJ) for further development.  After completing further actions, the AOJ continued to deny the claims (as reflected in March 2016 and February 2018 SSOCs) and returned the matters to the Board for further appellate consideration.

Regarding characterization of the claims on appeal, the Board notes that the appeal with respect to bilateral optic neuropathy arose from disagreement with the initial rating assigned following the grant of service connection.  In the assignment of a 50 percent rating from April 15, 1998, to January 17, 2006, and a 70 percent rating from January 18, 2006, the Veteran has been granted staged ratings for the disability under consideration.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Moreover, as higher ratings are potentially available at each stage, the Board has characterized the appeal as encompassing the first two issues set forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).
Also, given the various psychiatric diagnoses of record, the Board has expanded the psychiatric claim to encompass all acquired psychiatric disabilityies claimed or diagnosed, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

As for the matter of representation, the Board notes that, while the Veteran previously was represented by private attorney Michael R. Viterna, in March 2010, the Veteran granted a power-of-attorney in favor of private attorney James G. Fausone with regard to the claims on appeal.  The Board has recognized the change in representation.

Lastly, while the Veteran previously had a paper claims file, this appeal is now fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

The Board's decision addressing the matter of entitlement to service connection for diabetes mellitus is forth below.  The remaining claims for service connection for an acquired psychiatric disability, for higher ratings for bilateral residuals of traumatic optic neuropathy, and for a TDIU are addressed in the remand following the order; these matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  No diabetes mellitus was shown during active service or for years thereafter; there is no evidence of continuity of diabetes symptomatology in the years since service; and the most persuasive medical opinion evidence of record weighs against findings that there exists a medical relationship, or nexus, between the later diagnosed disability and either service or service-connected hemorrhoids and/or bilateral residuals of traumatic optic neuropathy.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, to include as secondary to service-connected hemorrhoids and/or bilateral residuals of traumatic optic neuropathy, are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475 , 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a September 2010 pre-rating letter and an August 2014 letter provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for service connection for diabetes mellitus on both a direct and secondary basis, as well as what information and evidence must be submitted by the claimant, and what information and evidence would be obtained by VA.  The September 2010 letter also provided information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The June 2012 RO rating decision reflects the initial adjudication of the claim after issuance of the September 2010 letter.  Hence, this letter meets Pelegrini's and Dingness/Hartman's content of notice requirements, as well as the VCAA's timing of notice requirement. 

The Board acknowledges that the August 2014 letter was not issued prior to the adverse determination on appeal.  However, the claim for service connection for diabetes was thereafter readjudicated in the March 2016 SSOC.  Accordingly, any timing deficiency has been appropriately cured.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claim, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the claim for service connection for diabetes mellitus.  Pertinent evidence associated with the claims file consists of the Veteran's available service treatment records, VA and private treatment records, and the reports of VA diabetes examinations that were conducted to obtain information as to the nature and etiology of the claimed diabetes mellitus.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his attorney, on his behalf.  The Board finds that no further development on the claim for service connection for diabetes mellitus, prior to appellate consideration, is required.

The AOJ contacted the National Personnel Records Center (NPRC) and requested all of the Veteran's available service treatment and personnel records.  The NPRC responded that only some such records were available and that the records were presumed to have been destroyed in a fire at that facility in 1973.

Destruction of service records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51   (1996). 

Where service records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The service department has not suggested alternate sources of records, but VA did ask the Veteran for copies of any records in his possession and provided him with a Request for Information Needed to Reconstruct Medical Data form (NA Form 13055) by way of a July 2011 letter. The Veteran submitted a signed NA Form 13055, but he did not identify any in-service treatment for any claimed disability (to include diabetes).  He has not otherwise identified any specific treatment in service for diabetes and he has not indicated that he has any service records in his possession.  Thus, the Board finds that any further efforts to obtain additional service treatment and personnel records would be futile.  38 C.F.R. § 3.159 (c)(2) .

The Board also notes that the AOJ contacted the Social Security Administration (SSA) in November 2008 and January 2009 and requested all available records pertaining to any SSA claim submitted by the Veteran.  The SSA responded in January 2009 that no records could be sent and that further efforts to obtain any such records would be futile because the Veteran's medical records had been destroyed.  Hence, any further efforts to obtain SSA records would be futile.  38 C.F.R. § 3.159 (c) (1).
The Board also finds that there has been substantial compliance with the Board's February 2014 and March 2017 remand directives relative to the claim for service connection for diabetes mellitus.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008).  Pertinent to this matter, the Board directed that the AOJ obtain all outstanding VA treatment records, request that the Veteran identify and/or submit any outstanding treatment records and complete the appropriate authorization to enable VA to obtain any outstanding private treatment records, obtain any outstanding treatment records identified by the Veteran, afford the Veteran a VA examination to obtain information as to the nature and etiology of his diabetes, and obtain medical etiology opinions pertaining to the claimed diabetes.

All outstanding VA treatment records have been obtained and associated with the Veteran's claims file, VA diabetes examinations were conducted in August 2015 and January 2018, and medical etiology opinions were obtained pertaining to the Veteran's claimed diabetes.   Also, most recently in a June 2017 letter, the AOJ requested that the Veteran identify and/or submit any outstanding treatment records and complete the appropriate authorization so as to allow VA to obtain any outstanding private treatment records.  The Veteran has not identified any other outstanding private treatment records or completed any authorization form to allow VA to obtain any such records pertinent to the claim for service connection for diabetes.  VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C. § 5103A (b); 38 C.F.R. §§ 3.159  (c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street).  Thus, VA has no further duty to attempt to obtain any additional treatment records. 

The Board notes that medical etiology opinions from an appropriate physician were requested in its March 2017 remand, but that a physician assistant conducted the January 2018 diabetes examination and provided medical etiology opinions.  Nevertheless, the physician assistant is a competent health care professional who examined the Veteran and reviewed his complete file (including medical records and reported history) and provided competent medical etiology opinions with accompanying rationales that are adequate to decide the claim for service connection for diabetes mellitus.  Hence, the January 2018 VA diabetes examination and medical etiology opinions substantially comply with the Board's opinion request and are adequate.

Overall, the Board finds that the AOJ substantially complied with Board's remand directives with respect to the claim for service connection for diabetes mellitus. Thus, no further action with regard to the claim herein decided is necessary.  See D'Aries, 22 Vet. App. at 105; Dyment, 13 Vet. App. at 146-47 (remand not necessary under Stegall v. West, 11 Vet. App. 268   (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002)).

In summary, the duties imposed by the VCAA have been considered and satisfied.   There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the matter herein decided.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on this claim, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App.539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

However, if a veteran serves 90 days or more of active, continuous service during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, including diabetes mellitus, become manifest to a compensable degree within a prescribed period post service (one year for diabetes mellitus), service connection for the disease may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C. § 1113 (2012); 38 C.F.R. § 3.307 (d).  

With chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  38 C.F.R. § 3.303 (b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that the provisions of 38 C.F.R. § 3.303 (b) pertaining to the award of service connection on the basis of continuity of symptomatology apply only to chronic diseases as defined in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, diabetes mellitus is among the diseases listed in 38 C.F.R. § 3.309 (a).  

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires: (1) competent evidence of current disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Laypersons, such as the Veteran, are competent to report on matters observed or within his or her personal knowledge, to include the occurrence of injury, and as to the nature, onset, and continuity of symptoms experienced or observed.   See 38 C.F.R. § 3.159 (a)(2); Charles v. Principi, 16 Vet. App. 370  (2002); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board, however, retains the discretion to determine the credibility and probative value of all evidence of record, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

In the present case, the Veteran contends that he has current diabetes which is related to service.  In the alternative, he contends that the current diabetes is related to his service-connected hemorrhoids and/or bilateral residuals of traumatic optic neuropathy.

The report of the January 2018 VA diabetes examination reveals that the Veteran has been diagnosed as having type II diabetes mellitus.  Thus, current diabetes has been demonstrated.  The remaining question with respect to the claim is whether the diagnosed diabetes had its onset during service or is otherwise medically related to in-service injury or disease or a service-connected disability, as alleged.  As discussed below, however, the Board finds that the record presents no basis for an award of service connection for the current diabetes mellitus.

The Veteran has not reported that he was treated for diabetes or any symptoms of diabetes in service and his November 1956 separation examination was normal other than for enucleated tonsils, impaired vision, shortness of breath, hemorrhoids, painful urination, and dental caries.  Overall, he has not reported, and the evidence does not otherwise indicate, a continuity of symptomatology with regard to his claimed diabetes.  

If a chronic disability, such as diabetes, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303 (b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  There is no evidence showing any diagnosed diabetes in service and the Veteran has not otherwise reported that he was diagnosed as having diabetes in service.  Hence, service connection cannot be granted on this basis here.

The evidence otherwise indicates that the Veteran's diabetes did not manifest until many years following service.  The earliest post-service evidence of diabetes is an August 2002 VA CBOC attending progress note which reveals that the Veteran had "newly diagnosed diabetes."  There is no lay or clinical evidence of any earlier diabetes following service.  The absence of any evidence of diabetes for over four decades after the Veteran's separation from service in December 1956 weighs against a finding that his diabetes was present in service or in the year or years immediately after service.  Hence, neither the clinical record nor the lay statements of record establish a continuity of symptomatology in this case, precluding an award of service connection for diabetes on this basis.

Furthermore, the Board notes that, with respect to the medical etiology opinions of record, the preponderance of the competent, probative opinions weigh against the claim.

The physician who conducted an October 2010 VA diabetes examination concluded that after examining the Veteran and reviewing his medical records, an opinion as to whether his diabetes was due to service or was caused by medications taken for his service-connected hemorrhoids and/or bilateral residuals of traumatic optic neuropathy could not be provided without resort to mere speculation.  This opinion was based on a lack of medical records while the Veteran was in service showing diagnosis or treatment for diabetes and the medications that he was taking for traumatic optic neuropathy and hemorrhoids.

The nurse practitioner who conducted an August 2015 VA diabetes examination opined that the Veteran's diabetes was not likely (not "at least as likely as not") aggravated beyond its natural progression by a service-connected disability.  There was no explanation or rationale provided for this opinion other than a notation that the Veteran's disability was not aggravated by his service.  The examiner also explained that there was no causal or aggravation connection between hemorrhoids or traumatic optic neuropathy or the medications used to treat either of these disabilities, and that "[d]iabetes is a separate and distinct condition unrelated to the Veteran's service-connected condition."

The physician assistant who conducted the January 2018 VA diabetes examination opined that the Veteran's diabetes was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service or proximately due to, the result of, or aggravated beyond its natural progression by his service-connected hemorrhoids or bilateral residuals of traumatic optic neuropathy (to include medications taken for the disabilities).  As for the opinion that the diabetes was not directly related to service, the examiner reasoned that the Veteran was in service from December 1952 to December 1956, that he was diagnosed with diabetes in the early 2000s, and that his records indicated that he was being prescribed oral hypoglycemic agents and insulin as early as 2002.  Laboratory results from January 1959, November 1985, and March 1986 revealed that the Veteran's glucose levels were within normal limits.  During an October 2010 examination, he reported that his diabetes had existed for 7 years.  Thus, it was not likely ("less likely than not") that the Veteran's diabetes had its onset during service or had manifested to a compensable degree within the first post-service year.  Factors that increase the risk for diabetes mellitus type II include aging, drug/alcohol abuse, and weight gain.  The Veteran was not diagnosed as having diabetes until he was in his late 60s, his records indicate a history of alcohol dependence, and he had gained 46 pounds from the time of his separation from service in November 1956 to January 2000.  Considering all factors, to include the February 2018 examination and the Veteran's medical records, it was not likely ("less likely than not") that his diabetes was related to military service.

As for the opinion that the Veteran's diabetes was not caused by his service-connected disabilities, the examiner again noted that the Veteran was diagnosed with diabetes in the early 2000s, that he was being prescribed oral hypoglycemic agents and insulin as early as 2002, that laboratory results from January 1959, November 1985, and March 1986 revealed that his glucose levels were within normal limits, and that he reported a 7 year history of diabetes during the October 2010 examination.  Moreover, the examiner explained that the Veteran's hemorrhoids were noted during his 1956 separation examination and that his optic neuropathy was service-connected and noted as being due to his boxing during service.  Given that the optic neuropathy and hemorrhoids existed since the 1950s, that the onset of the Veteran's diabetes was not until roughly 45 years later, that there is no direct pathophysiologic link between the service-connected bilateral residuals of traumatic optic neuropathy and/or hemorrhoids, and that there is no direct causal relationship between the Veteran's diabetes and his service-connected bilateral residuals of traumatic optic neuropathy and/or hemorrhoids, it was not likely ("less likely than not") that his diabetes was caused by his service-connected bilateral residuals of traumatic optic neuropathy and/or hemorrhoids (to include any medications used for these disabilities.

Moreover, with respect to the opinion that the Veteran's diabetes was not aggravated beyond its natural progression by service-connected disabilities, the examiner reasoned that the optic neuropathy and hemorrhoids existed since the 1950s, the onset of the diabetes was not until roughly 45 years later, and there was no direct pathophysiologic link between the service-connected bilateral residuals of traumatic optic neuropathy and hemorrhoids.  The examiner also listed various blood glucose levels that were measured over the years from January 1959 to November 2016.  In light of this information, it was not likely ("less likely than not") that the Veteran's diabetes was aggravated beyond its natural progression by his service-connected bilateral residuals of traumatic optic neuropathy and/or hemorrhoids.  The examiner also explained that type II diabetes mellitus commonly has multiple contributing factors and causes, as it tends to be multifactorial in nature, including genetic factors, environmental factors, drug abuse, lifestyles, and diet.  The Veteran's blood glucose levels fluctuated greatly throughout the years and did not show evidence that the service-connected conditions aggravated the diabetes.  He was in his late 60s at the time of his initial diagnosis, had gained a significant amount of weight since his time in service, and was noted to have a history of alcohol dependence over the years.  These factors were more likely to have been significant in the progression of his diabetes than the service-connected bilateral residuals of traumatic optic neuropathy and/or hemorrhoids.

The October 2010 opinion is adequate to the extent that it is accompanied by a specific rationale addressing why a definitive conclusion as to the etiology of the Veteran's diabetes could not be made.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Nevertheless, the examiner stated that an opinion could not be provided without resort to speculation and this statement weighs neither for nor against the claim.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

The August 2015 opinion is accorded minimal, if any, probative weight because it is not accompanied by any specific explanation or rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

By contrast, the January 2018 opinions are based upon an examination of the Veteran and a review of his medical records and reported history, and they are each accompanied by specific, stated rationales that are consistent with the evidence of record.  Thus, these opinions are entitled to substantial probative weight.  Id.  The Board thus finds that the January 2018 opinions constitute the only competent, probative opinions to address the matters central to adjudication of claim for service connection for diabetes mellitus.

Notably, there is no other medical evidence or opinion indicating that the Veteran's current diabetes mellitus is related to service or that the diabetes was caused or aggravated by a service-connected disability, and neither the Veteran nor his attorney has identified or alluded to the existence of any such evidence or opinion.
Furthermore, while the Veteran has expressed his own belief that his diabetes is related to service or is associated with his service-connected hemorrhoids and/or bilateral residuals of traumatic optic neuropathy, such assertions do not provide persuasive support for the claim. 

The Veteran is certainly competent to attest to matters within his own personal knowledge, such as those observed or experienced (see, e.g., Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005)), and may opine as to etiology of some simple disabilities, such as those observable or otherwise perceived through the senses (see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring)).  However, resolution of a complex medical matter, such as the etiology of his diabetes mellitus, involves internal processes extending beyond an immediately observable cause-and-effect relationship, and the Veteran is not shown to have the medical training and expertise to competently opine on such a matter. See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) (a layperson may be competent to attest to a broken leg, but not to diagnose cancer).  As the question of nexus with respect to this claim may not be competently addressed by lay evidence, the lay statements of record do not constitute competent, probative evidence on this point.  Id.  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Under these circumstances, the Board must conclude that the record does not support a finding that the Veteran's currently diagnosed diabetes mellitus had its onset in service or within the first post-service year following his December 1956 separation from service, or is otherwise medically related to service, or that the diabetes mellitus was caused or aggravated by the service-connected hemorrhoids and/or bilateral residuals of traumatic optic neuropathy.

For all the foregoing reasons, the claim for service connection for diabetes mellitus must be denied.  In reaching the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and, hence, not helpful in this instance.  See 38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for diabetes mellitus, to include as secondary to service-connected hemorrhoids and/or bilateral residuals of traumatic optic neuropathy, is denied.


REMAND

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the March 2017 remand, the Board instructed the AOJ to contact the U.S. Army and Joint Services Records Research Center (JSRRC) (and any other appropriate source(s)), to attempt to independently verify (a) whether the Veteran was sent on temporary due to Korea in approximately October 1954 while assigned to the 374th Troop Carrier Wing at Tachikawa Air Base in Japan and (b) whether Kimpo Air Base in Korea was subject to nightly attacks by North Korean aircraft (referred to as "Bedcheck Charlie") during the period from October 1954 to approximately February 1955, in 60-day increments.  Any additional action needed, to include follow-up action requested by a contacted entity, was to be accomplished.  The Board also instructed the AOJ to arrange for the Veteran to undergo a VA ophthalmology examination to obtain information as to the severity of his service-connected bilateral eye disability.  The examiner was instructed to perform visual field testing, to interpret all graphical representations of visual field testing, and to report the results of such testing in terms of the applicable rating criteria.  In particular, the examiner was instructed to report the extent of the remaining visual field in each of the eight 45 degree principal meridians.
Pursuant to the Board's remand, the Veteran was afforded a VA eye examination in January 2018.  The ophthalmologist who conducted the examination performed visual field testing for both eyes, reported that there was contraction of a visual field, and completed Goldmann Perimeter charts (which are included among the Veteran's records in the Virtual VA (Legacy Content Manager) system).  The examiner did not, however, interpret these graphical representations of visual field testing or report the extent of the remaining visual field in each of the eight 45 degree principal meridians, as instructed by the Board in its March 2017 remand.

Moreover, the AOJ contacted the JSRRC in June 2017 to attempt to verify the information identified in the remand (to include whether Kimpo Air Base in Korea was subject to nightly attacks by North Korean aircraft during the period from October 1954 to approximately February 1955).  The JSRRC responded that it had researched the July to December 1954 history submitted by the 374th Troop Carrier Wing and that the history documented that this unit was stationed at Tachikawa Air Base in Japan.  The history also documented routine, but essential, missions which included the airlifting of units from Korea to Japan and Okinawa in support of the Fifth Air Force partial relocation movement.  However, the history did not document personnel being sent on temporary duty assignments to Korea or any nightly attacks at Kimpo Air Base, Korea.  As noted by the Veteran's attorney in a March 2018 statement, the JSRRC only researched the July to December 1954 timeframe for nightly attacks by North Korean aircraft on Kimpo Air Base, whereas the Board instructed the AOJ to attempt to verify this reported stressor during the entire period from October 1954 to approximately February 1955.  The AOJ did not seek further clarification from the JSRRC or otherwise attempt to verify the stressor for the entire period requested by the Board.

Under these circumstances, the Board is unable to find substantial compliance with the prior remand directives.  See Stegall, supra.  See also D'Aries, 22 Vet. App. at 105 and Dyment, 13 Vet. App. at 146-47.  As such, another remand is necessary to (a) obtain an addendum medical opinion which fully discusses the extent of the Veteran's remaining visual field in each of the eight 45 degree principal meridians at the time of the January 2018 VA eye examination and (b) attempt to independently verify whether Kimpo Air Base in Korea was subject to nightly attacks by North Korean aircraft during the entire period from October 1954 to approximately February 1955.

The AOJ should only arrange for the Veteran to undergo further eye examination, by an appropriate physician, if deemed necessary in the judgment of the individual designated to provide the addendum opinion.

Furthermore, with respect to the claim for service connection for an acquired psychiatric disability, in the March 2017 remand, the Board instructed that if, at a minimum, it was established that the Veteran was likely temporarily stationed in Korea, the AOJ should arrange for him to undergo a VA psychiatric examination to obtain information as to the nature and etiology of any current psychiatric disability(ies).  In light of the information provided by the JSRRC that the Veteran's assigned unit conducted essential missions while he was stationed in Japan, which included airlifting units from Korea to Japan and Okinawa, the Board finds that the Veteran may have likely spent some time in Korea during service.  Thus, he should be afforded a VA examination on remand.

Hence, the AOJ should arrange for the Veteran to undergo a VA mental disorders examination, by a psychiatrist or psychologist.  The Veteran is hereby notified that failure to report to any scheduled examination(s) without good cause, may well result in denial of his claim(s).  See 38 C.F.R. § 3.655 (a),(b) (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

The Board notes that, as any decision with respect to the remaining service connection and higher rating claims on appeal may affect the claim for a TDIU, the claim for a TDIU is inextricably intertwined with the remaining claims on appeal. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well. 
Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate notification and development action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the claims file includes records of the Veteran's treatment contained in the Atlanta Vista electronic records system dated to January 2018. Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facility all outstanding records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claims on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  Adjudication of the higher rating claim should include consideration of whether staged rating of the disability-assignment of different ratings for distinct periods of time, based on the facts found-is appropriate.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding  records of VA evaluation and/or treatment of the Veteran, to particularly include all records contained in the Atlanta Vista electronic records system dated since January 2018.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2017) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and his attorney a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to one or more remaining claim(s) on appeal that is not currently of record.  Specifically request that Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private (non-VA) records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matters within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Undertake appropriate action , to include contact with the JSRRC (and other appropriate source(s)), to attempt to independently verify whether Kimpo Air Base in Korea was subject to nightly attacks by North Korean aircraft (referred to as "Bedcheck Charlie") during the entire period from October 1954 to approximately February 1955, in 60-day increments.

Any additional action needed, to include follow-up action requested by a contacted entity, should be accomplished.  If the search for corroborating information leads to negative results, notify the Veteran and his attorney and afford them the opportunity to respond.  Also, follow up on any additional action suggested by the JSRRC or other contacted entity.

5.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo a VA examination, by a psychiatrist or psychologist, to obtain information as to the nature and etiology of all current psychiatric disability(ies).

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated mental health professional, and the examination report should include discussion of the Veteran's documented history and assertions.  

All indicated tests and studies (to include psychological testing, if warranted), should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on a review of all pertinent lay and medical evidence, the examiner should clearly identify any psychiatric disability(ies) currently present, or validly present at any point pertinent to the April 2008 claim (even if now asymptomatic or resolved).

If PTSD is diagnosed, the examiner must explain how the diagnostic criteria are met, to include identifying the specific stressor(s) underlying the diagnosis ,and commenting upon the link between the current symptomatology and the Veteran's stressor(s).  In doing so, the examiner should specifically address whether the Veteran's identified stressor(s) are related to fear of hostile military or terrorist activity; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and which symptoms are related to the identified stressor(s).

With respect to each diagnosed psychiatric disability other than PTSD, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:

(a) (1) had its onset during active service; (2) for any current psychosis, had its onset during the first post-discharge year following active service; or (3) is otherwise the result of in-service injury or disease, to include any in-service psychiatric stressful experience(s) therein; or, if not

(b) was caused OR is, or has been, aggravated (worsened beyond the natural progression) by the Veteran's service-connected bilateral residuals of traumatic optic neuropathy.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from such aggravation, to include determining, to the extent possible, the baseline severity of the disability before such aggravation.

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence of record and all lay assertions-to include the Veteran's reported psychiatric stressor(s) in service.

The examiner is advised that the Veteran is competent to report his own symptoms, and that his assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard discounted, the examiner should clearly so state, and explain why. 

Notably, the absence of documented evidence of treatment for a particular psychiatric disability in service should not serve as the sole basis for a negative opinion.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from the VA ophthalmologist who conducted the January 2018 eye examination an addendum opinion addressing the extent of the Veteran's remaining visual field at the time of the January 2018 examination.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain an addendum opinion from another appropriate physician based on claims file review (if possible).  

Only arrange for the Veteran to undergo further examination, by an appropriate physician, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and lay assertions.

The physician should interpret all graphical representations of the visual field testing conducted during the January 2018 VA eye examination (as set forth on the Goldmann Perimeter charts completed by the January 2018 examiner) in terms of the applicable rating criteria.  In this regard, for VA rating purposes, the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55. The total visual field is 500 degrees.  In particular, the physician must report the extent of the remaining visual field in each of the eight 45 degree principal meridians.

Complete, clearly-stated rationale for the conclusions reached-to include identification of the evidence and/or medical authority relied upon-must be provided.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271   (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims for service connection for an acquired psychiatric disability, for higher ratings for bilateral residuals of traumatic optic neuropathy, and for a TDIU in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication of the claims in February 2018), and all legal authority (to include, with respect to the higher rating claim, whether staged rating of the disability is appropriate, and for the TDIU claim, whether the procedures for extra-schedular consideration prescribed by 38 C.F.R. § 4.16(b) are invoked).

9.  If any full benefit sought on appeal remains denied, furnish to the Veteran and his attorney an SSOC that includes discussion of the reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


